J-A12004-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ADVANCED RESEARCH SYSTEMS, INC.,                  IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

COLDEDGE TECHNOLOGIES, INC.,
TERRENCE RUFER, AJAY KHATRI, JEFF
ROMIG AND ERIC LECHER,

                            Appellants                 No. 2317 EDA 2015


               Appeal from the Judgment Entered June 22, 2016
               In the Court of Common Pleas of Chester County
                    Civil Division at No(s): No. 2015-02417


BEFORE: BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                            FILED JULY 14, 2016

        Advanced Research Systems, Inc. (ARS) commenced this action in

November 2008, alleging a violation of the Pennsylvania Uniform Trade

Secrets Act, 12 Pa.C.S. §§ 5301-08, as well as numerous related claims.

Following a bifurcated, non-jury trial, judgment was entered on January 25,

2013, in favor of ARS.        Coldedge Technologies, Inc., Terrence Rufer, Ajay

Khatri, Jeff Romig, and Eric Lecher appealed.          This Court vacated the

judgment entered and remanded for clarification of the trial court’s damages

award.     Advanced Research Sys., Inc. v. Coldedge Techs., Inc., 100

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A12004-16


A.3d 314 (Pa. Super. 2014) (unpublished memorandum). We affirmed the

trial court in all other respects. Id. On remand, the trial court awarded ARS

damages totaling $1,304,330.90, and issued a comprehensive opinion

explaining its award.1       Judgment was again entered.2   Appellants timely

appealed. We affirm.

       Appellants raise the following issues:

       [1.] Whether the trial court abused its discretion on remand by
       simply converting what had been an unsupported award of
       actual damages to an award of exemplary damages, where the
       award of compensatory damages is not supported by the
       record[; and]

       [2.]    Whether the trial court erred as a matter of law in
       calculating damages on remand by changing its rationale in
       support of the award of $500,000.00 from “damages suffered by
       ARS as a result of [Appellants’] unlawful misappropriation of
       ARS’s customer list and drawings in connection with [a] cause of
       action proven by ARS against [Appellants],” after this Court
       previously observed that “[t]he record does not exhibit an
       obvious ‘actual loss’ to ARS” to now justifying the same
       $500,000.00 award as “exemplary damages for [Appellants’]
       willful and malicious conduct” when the court entered no such
       finding at the conclusion of trial[.]


____________________________________________


1
  The trial court further awarded ARS $16,000.00 for breach of contract.
This award was directed against Terrence Rufer individually.
2
  In fact, Appellants sought to appeal from the trial court’s order entered
June 30, 2015, which set forth the modified damages awarded to ARS. No
judgment had yet been entered when Appellants filed their notice of appeal.
Nevertheless, judgment was entered thereafter on June 22, 2016, thus
perfecting Appellants’ appeal. Accordingly, we have jurisdiction to resolve
this appeal. See Johnston the Florist, Inc. v. Tedco Constr. Corp., 657
A.2d 511, 514-15 (Pa. Super. 1995); see also Pa.R.A.P. 905(a).



                                           -2-
J-A12004-16


Appellants’ Brief at 5. Nevertheless, Appellants concede that the sole issue

before the Court is narrow.    Id. at 11.   According to Appellants, the trial

court abused its discretion when it converted an unsupported award for

compensatory damages into an award of exemplary damages. Id.

      When reviewing an award of damages, we are mindful that:

      The determination of damages is a factual question to           be
      decided by the fact-finder. The fact-finder must assess        the
      testimony, by weighing the evidence and determining             its
      credibility, and by accepting or rejecting the estimates of    the
      damages given by the witnesses.

      Although the fact-finder may not render a verdict based on sheer
      conjecture or guesswork, it may use a measure of speculation in
      estimating damages. The fact-finder may make a just and
      reasonable estimate of the damage based on relevant data, and
      in such circumstances may act on probable, inferential, as well
      as direct and positive proof.

J.J. DeLuca Co., Inc. v. Toll Naval Assocs., 56 A.3d 402, 417-18 (Pa.

Super. 2012) (quoting Liss & Marion, P.C. v. Recordex Acquisition

Corp., 937 A.2d 503, 514 (Pa. Super. 2007), affirmed, 983 A.2d 652 (Pa.

2009)). Accordingly, “[w]e review a challenge to the calculation of damages

for an abuse of discretion.” Id. at 417.

      We have reviewed the certified record, the briefs of the parties, the

applicable law, and the well-reasoned opinion authored by the Honorable

Michele A. Varricchio of the Court of Common Pleas of Lehigh County, dated

July 2, 2015. We conclude that Judge Varricchio’s opinion is dispositive of

the issue presented in this appeal.    In particular, we note the trial court’s

explanation of its award of exemplary damages.       See Trial Court Opinion,

                                      -3-
J-A12004-16


07/02/2015, at 15-19.     In our view, Appellants’ intentional destruction of

evidence   provides ample    support   for   the   court’s determination that

Appellants’ misappropriation was willful and malicious. See id.; see also 12

Pa.C.S. §§ 5304(b). Accordingly, we discern no abuse of the court’s

discretion and adopt its opinion as our own for purposes of further appellate

review.

     Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/14/2016




                                    -4-